Appeal by defendant Crystal Hall, Inc., from an order entered December 21, 1960 denying its motion to dismiss the complaint for legal insufficiency dismissed, with $20 costs and disbursements to respondent. An amended complaint has been served," thereby displacing the original complaint. The appeal has therefore been rendered moot (e.g., Mannaberg v. Culbertson, 202 App. Div. 1013; Gilchrest House V. Guaranteed Tit. & Mtge. Co., 276 App. Div. 778; Millard v. Delaware, Lackawanna & Western R. R. Co., 204 App. Div. 80). Concur — Botein, P. J., Breitel, Rabin, Stevens and. Bergan, JJ.